           Case 2:19-cv-01277-JAD-EJY Document 34 Filed 12/11/19 Page 1 of 2



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                            UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10     LORI A. CAPPELLO, an individual,                              Case Number
                                                                2:19-cv-01277-JAD-EJY
11                                 Plaintiff,

12           vs.
                                                               ORDER GRANTING
13     CAPITAL ONE, N.A., a Delaware                       JOINT MOTION DISMISSING
       Corporation; EQUIFAX INFORMATION                  ACTION WITH PREJUDICE AS TO
14     SERVICES LLC, a Foreign Limited-Liability         DEFENDANT CAPITAL ONE, N.A.
       Company; EXPERIAN INFORMATION                                ONLY
15     SOLUTIONS, INC., a Foreign Corporation;
       and TRANS UNION LLC, a Foreign
16     Limited-Liability Company,
                                                                      ECF No. 34
17                                 Defendants.

18

19         Plaintiff, Lori A. Cappello (“Plaintiff”) and Defendant, Capital One, N.A., by and through

20 their respective attorneys of record, request that the above-captioned matter be dismissed with

21 . . .

22 . . .

23 . . .

24 . . .


                                                Page 1 of 2
           Case 2:19-cv-01277-JAD-EJY Document 34 Filed 12/11/19 Page 2 of 2



 1 prejudice as to Capital One, N.A. only, pursuant to FRCP 41(a)(2). Each party shall bear its own

 2 attorney fees and costs incurred herein.

 3 Dated this 11th day of December, 2019.               Dated this 11th day of December, 2019.

 4 COGBURN LAW                                          MARQUIS AURBACH COFFING

 5
   By:   /s/Erik W. Fox                                 By:   /s/Nicholas D. Crosby
 6 Name: Jamie S. Cogburn, Esq.                         Name: Nicholas D. Crosby, Esq.
         Nevada Bar No. 8409                                  Nevada Bar No. 8996
 7       Erik W. Fox, Esq.                                    10001 Park Run Drive
         Nevada Bar No. 8804                                  Las Vegas, NV 89145
 8       2580 St. Rose Parkway, Suite 330                     Attorneys for Capital One, N.A.
         Henderson, Nevada 89074
 9       Attorneys for Plaintiff

10         IT IS SO ORDERED.

11                                            ORDER

12             Good cause appearing, IT IS HEREBY ORDERED that the Joint Motion Dismissing
                                               UNITED STATES DISTRICT JUDGE
     Action with Prejudice as to Defendant Capital One, N.A. Only [ECF No. 34] is GRANTED;
13   the claims against Defendant Capital One, N.A. are DISMISSED with prejudice, each side to
     bear its own fees and costs.
14
                                               DATE_________________________________
                                                                 ___
                                                                   ____ _ __
                                                                    ______ _________
                                                                                  _ _
15                                                    U.S. District Judg
                                                                    Judge
                                                                      dge Je
                                                                      dg  JJennifer
                                                                             nniferr A
                                                                                     A.. D
                                                                                         Dorsey
                                                      Dated: December 18, 2019
16

17

18

19

20

21

22

23

24


                                               Page 2 of 2
